Green v Simon Prop. Group, Inc. (2017 NY Slip Op 05030)





Green v Simon Prop. Group, Inc.


2017 NY Slip Op 05030


Decided on June 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 20, 2017

Acosta, P.J., Richter, Feinman, Webber, Kahn, JJ.


157104/15 4332 4331

[*1]Billy Green, Jr., Plaintiff-Respondent,
vSimon Property Group, Inc. et al. Defendants-Appellants, Loews Roosevelt Field Cinemas, Inc., et al., Defendants.
E.W. Howell Co., LLC, Third-Party Plaintiff-Respondent,
vMetropolitan Construction Systems, Inc., Third Party Defendant-Appellant. 
[And Other Third-Party Actions]

Appeals having been taken to this Court by the above-named appellant from orders of the Supreme Court, New York County (Joan M. Kenney, J.), entered on or about January 5, 2017, and on or about January 24, 2017,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated June 9, 2017,
It is unanimously ordered that said appeals be and the
same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 20, 2017
CLERK